                       SCHEDULES OF ASSETS AND LIABILITIES
                       AND STATEMENT OF FINANCIAL AFFAIRS

                GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
                 METHODOLOGY, AND DISCLAIMER REGARDING
                   DEBTOR’S SCHEDULES AND STATEMENTS

        The Schedules of Assets and Liabilities (the “Schedules”) and Statement of Financial
Affairs (the “SOFA” and together with the Schedules, the “Bankruptcy Schedules”) of Preferred
Communications Systems, Incorporated (the “Debtor”), have been prepared pursuant to section
521 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal
Rules of Bankruptcy Procedure by the Debtor and are unaudited. These Global Notes and
Statement of Limitations, Methodology, and Disclaimer Regarding Debtor’s Schedules and
Statements (the “Global Notes”) comprise an integral part of the Bankruptcy Schedules and should
be referred to and considered in connection with any review of them.

        The information provided herein, except as otherwise noted, is as of the close of business
on July 27, 2021, the last date prior to the date of filing of the Debtor’s bankruptcy case (the
“Petition Date”) on which financial information was available. Although the Debtor has made
reasonable efforts to ensure that the Bankruptcy Schedules are as complete and accurate as possible
in light of the circumstances, there can be no assurance that these Bankruptcy Schedules are, in
fact, complete or accurate.

          None of the Debtor nor the attorneys for the Debtor guarantees or warrants the accuracy,
completeness, or currentness of the data that is provided herein and shall not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating
or delivering the information contained herein. While every effort has been made to provide
accurate and complete information herein, inadvertent errors or omissions may exist.

                 Specific Disclosures with Respect to the Debtor’s Schedules

       Schedule E/F Part 2. The Debtor has used reasonable best efforts to report all general
unsecured Claims against the Debtor on Schedule E/F Part 2 based upon the Debtor’s existing
books and records as of the Petition Date.

        The Claims listed on Schedule E/F Part 2 arose or were incurred on various dates. In
certain instances, the date on which a Claim arose is an open issue of fact. Although reasonable
efforts have been made to identify the date of incurrence of each Claim, determining the date upon
which each Claim on Schedule E/F Part 2 was incurred or arose would be unduly burdensome and
cost prohibitive and, therefore, the Debtors may not have listed a date for each Claim listed on
Schedule E/F Part 2. As a general matter, the date of incurrence of each Claim was listed as the
most recent invoice date, if available.

       Schedule E/F Part 2 contains information regarding pending litigation involving the
Debtor. The dollar amount of potential Claims associated with any such pending litigation is listed
as “undetermined” and marked as contingent, unliquidated and disputed in the Schedules and
Statement.

        The Debtor expressly incorporates by reference into Schedule E/F Part 2 all parties to
pending litigation listed in Statement 7 as contingent, unliquidated and disputed claims, to the
extent not already listed on Schedule E/F Part 2.

        SCHEDULE G. The listing of any contract on Schedule G does not constitute an admission
by the Debtor as to the validity of any such contract or that such contract is an executory contract
or unexpired lease. The Debtor reserves all of its rights to dispute the effectiveness of any such
contract listed on Schedule G or to amend Schedule G at any time to remove any contract. Listing
a contract or agreement on Schedule G does not constitute an admission that such contract or
agreement is an executory contract or unexpired lease or that such contract or agreement was in
effect on the Petition Date or is valid or enforceable. The Debtor hereby reserves all of its rights
to dispute the validity, status or enforceability of any contracts, agreements or leases set forth on
Schedule G and to amend or supplement Schedule G as necessary.

        The Debtor reserves all rights to amend the Bankruptcy Schedules, in all respects, as may
be necessary or appropriate, including, but not limited to, the right to dispute or to assert offsets or
defenses to any claim reflected on the Bankruptcy Schedules as to amount, liability or
classification, or to otherwise subsequently designate any claim as “disputed,” “contingent” or
“unliquidated.” Any failure to designate a claim as “contingent,” “unliquidated,” or “disputed”
does not constitute an admission by the Debtor that such claim is not “contingent,” “unliquidated,”
or “disputed.”

                 Specific Disclosures with Respect to the Debtor’s Statements

        Statement 7. Information provided in Statement 7 includes only those legal disputes and
administrative proceedings that are formally recognized by an administrative, judicial or other
adjudicative forum. Additionally, any information contained in Statement 7 shall not be a binding
representation of the Debtor’s liabilities with respect to any of the suits and proceedings identified
therein.




                                                 -2-
 Fill in this information to identify the case:

 Debtor name            Preferred Communication Systems, Incorporated

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)              21-11082
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,100,904.76

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,100,904.76


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           173,832.98

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           433,970.73


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             607,803.71




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Preferred Communication Systems, Incorporated

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

                               21-11082
 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Chase                                                   Checking                        9507                                    $71,462.99



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $71,462.99
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Debtor         Preferred Communication Systems, Incorporated                                 Case number (If known)
                Name



                                                                                                      Valuation method used   Current value of
                                                                                                      for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Preferred Operating Company                                    81            %                                       Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Miscellaneous Furniture and Equipment                                         $1,322.77                                        $1,322.77



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $1,322.77
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
 Debtor         Preferred Communication Systems, Incorporated                                 Case number (If known)
                Name


               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Three (3) Band 26 800 MHz SMR Licenses in
            Puerto Rico Totalling 5.65 MHz of Spectrum
            (WPRQ948, WPRQ954 and WPRQ962)                                        $17,356,950.00                                         Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor         Preferred Communication Systems, Incorporated                                  Case number (If known)
                Name

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Note Receivable from Preferred                                          0.00 -                                  0.00 =
            Spectrum Investments                                      Total face amount      doubtful or uncollectible amount                          $0.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Tax Refund - Deferred Tax Asset                                                      Tax year                                     $183,718.00



            Tax Refund                                                                           Tax year 2014                                $844,401.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Derivative Claims in Dorothy Agar, et al. v. Michael
            Judy, et al., C.A. No. 9541-VCL                                                                                                      Unknown
            Nature of claim
            Amount requested                                             $0.00


            Setoff Rights Agreement of Michael Judy in Self-Dealing
            Transaction                                                                                                                          Unknown
            Nature of claim
            Amount requested                                             $0.00



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Refund from VentureTel700 for FCC License                                                                                            Unknown




 78.        Total of Part 11.                                                                                                            $1,028,119.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Debtor          Preferred Communication Systems, Incorporated                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $71,462.99

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,322.77

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,028,119.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,100,904.76            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,100,904.76




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Preferred Communication Systems, Incorporated

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

                               21-11082
 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Preferred Communication Systems, Incorporated

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)           21-11082
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

              No. Go to Part 2.

              Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $26,332.98          $26,332.98
           Delaware Division of Revenue                              Check all that apply.
           P.O. Box 830                                                  Contingent
           Wilmington, DE 19899                                          Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Estimated Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                         Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $15,000.00          $15,000.00
           James R. Bell                                             Check all that apply.
           224 Orange Blossom Road                                       Contingent
           Tavernier, FL 33070                                           Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 1, 2021 to Present                                  Compensation
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $15,000.00          $15,000.00
           Kevin Shaffer                                             Check all that apply.
           3444 Auburn Avenue                                            Contingent
           Dacula, GA 30019                                              Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 1, 2021 to Present                                  Compensation
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes



Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   46305                               Best Case Bankruptcy
 Debtor       Preferred Communication Systems, Incorporated                                                   Case number (if known)
              Name

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $25,000.00         $13,650.00
           Linda S. Allen                                            Check all that apply.
           285 Poinsettia Avenue                                         Contingent
           Vista, CA 92083                                               Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 1, 2021 to Present                                  Compensation
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $37,500.00         $13,650.00
           Michael Judy                                              Check all that apply.
           5874 East Nees Avenue                                         Contingent
           Clovis, CA 93611                                              Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 1, 2021 to Present                                  Compensation
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.6       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $40,000.00         $13,650.00
           Michael Scott                                             Check all that apply.
           2600 West 7th Street                                          Contingent
           Unit 2526                                                     Unliquidated
           Fort Worth, TX 76107                                          Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 1, 2021 to Present                                  Compensation
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $15,000.00         $15,000.00
           Richard M. Caglia                                         Check all that apply.
           P.O. Box 1111                                                 Contingent
           Fresno, CA 93714                                              Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 1, 2021 to Present                                  Compensation
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
 Debtor       Preferred Communication Systems, Incorporated                                           Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,859.68
          Berger Harris LLP                                                      Contingent
          1105 North Market Street                                               Unliquidated
          11th Floor                                                             Disputed
          Wilmington, DE 19801                                               Basis for the claim:    Michael Judy; Advancement Demand for Agar
          Date(s) debt was incurred                                          Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Carole L. Downs                                                        Contingent
          3712 East Highland                                                     Unliquidated
          Phoenix, AZ 85018                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claims
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,736.62
          Cooch & Taylor P.A.
          1007 North Orange Street                                               Contingent
          Suite 1120                                                             Unliquidated
          Wilmington, DE 19801                                                   Disputed

          Date(s) debt was incurred April 13, 2018                           Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          J. Barclay Knapp                                                       Contingent
          388 Brownsburg Road                                                    Unliquidated
          Newtown, PA 18940                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claims
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          James R. Bell
          224 Orange Blossom Road                                                Contingent
                                                                                 Unliquidated
          Tavernier, FL 33070
                                                                                 Disputed
          Date(s) debt was
          incurred March       1, 2021 to Present                            Basis for the claim:    Director Compensation
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          Kevin Shaffer                                                          Contingent
          5779 Legends Club Drive                                                Unliquidated
          Braselton, GA 30517                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Director Compensation
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Linda S. Allen                                                         Contingent
          285 Poinsettia Avenue                                                  Unliquidated
          Vista, CA 92083                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Secretary/Treasurer Compensation, July and August
          Last 4 digits of account number                                    2021
                                                                             Is the claim subject to offset?      No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,500.00
          Michael Judy                                                           Contingent
          5874 East Nees Avenue                                                  Unliquidated
          Clovis, CA 93611                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Chairman Compensation, March through June 2021
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Preferred Communication Systems, Incorporated                                           Case number (if known)
              Name


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,450.00
          Michael R. Somers                                                      Contingent
          14000 North 94th Street                                                Unliquidated
          Unit 2138                                                              Disputed
          Scottsdale, AZ 85260                                               Basis for the claim:    Carole Downs; Advancement Demand for Agar
          Date(s) debt was incurred                                          Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,000.00
          Michael Scott                                                          Contingent
          2600 West 7th Street                                                   Unliquidated
          Unit 2526                                                              Disputed
          Fort Worth, TX 76107                                               Basis for the claim:    President/Director Compensation, March through
          Date(s) debt was incurred                                          June 2021
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,466.39
          Morris James, LLP                                                      Contingent
          500 Delaware Avenue                                                    Unliquidated
          Suite 1500                                                             Disputed
          Wilmington, DE 19801-1494                                          Basis for the claim:    Michael Scott; Advancement Demand for Agar
          Date(s) debt was incurred                                          Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,191.70
          North Sight Communications, Inc.                                       Contingent
          3221 Paseo Claro Levittown                                             Unliquidated
          Toa Baja, PR 00949                                                     Disputed
          Date(s) debt was incurred                                                         Monthly Hosting Agreement Payment for Puerto Rico
                                                                             Basis for the claim:
          Last 4 digits of account number                                    License Hosting
                                                                             Is the claim subject to offset?      No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,139.84
          O'Kelly & O'Rourke, LLC                                                Contingent
          824 North Market Street                                                Unliquidated
          Suite 1001A                                                            Disputed
          Wilmington, DE 19801                                               Basis for the claim:    Roman Kikta; Advancement Demand for Agar
          Date(s) debt was incurred                                          Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,704.83
          O'Kelly & O'Rourke, LLC                                                Contingent
          824 North Market Street                                                Unliquidated
          Suite 1001A                                                            Disputed
          Wilmington, DE 19801                                               Basis for the claim:    Carole Downs; Advancement Demand for Agar
          Date(s) debt was incurred                                          Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,929.83
          O'Kelly & O'Rourke, LLC                                                Contingent
          824 North Market Street                                                Unliquidated
          Suite 1001A                                                            Disputed
          Wilmington, DE 19801                                               Basis for the claim:    Barclay Knapp; Advancement Demand for Agar
          Date(s) debt was incurred                                          Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Preferred Communication Systems, Incorporated                                           Case number (if known)
              Name

 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $15,000.00
           Richard M. Caglia                                                     Contingent
           P.O. Box 1111                                                         Unliquidated
           Fresno, CA 93714                                                      Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Director Compensation, March through June 2021
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Roman Kikta                                                           Contingent
           5608 Glenbrook Circle                                                 Unliquidated
           Plano, TX 75093                                                       Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Litigation Claims
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes

 3.18      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.47
           Staples Inc.                                                          Contingent
           P.O. Box 660409                                                       Unliquidated
           Dallas, TX 75266                                                      Disputed
           Date(s) debt was incurred     April 13, 2018                      Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Steptoe & Johnson LLP
           Attn: Christopher Bjornson, Esquire                                   Contingent
           1330 Connecticut Avenue, N.W.                                         Unliquidated
           Washington, DC 20036                                                  Disputed

           Date(s) debt was incurred                                         Basis for the claim:

           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $14,991.37
           Williford Firm LLC                                                    Contingent
           1007 Delaware Avenue, #235                                            Unliquidated
           Wilmington, DE 19801                                                  Disputed
           Date(s) debt was incurred September 23, 2019                      Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       173,832.98
 5b. Total claims from Part 2                                                                            5b.   +    $                       433,970.73

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          607,803.71




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Preferred Communication Systems, Incorporated

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

                               21-11082
 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Network Hosting
             lease is for and the nature of               Agreement Phase II,
             the debtor's interest                        dated July 30, 2015

                  State the term remaining                Month-to-Month
                                                                                    North Sight Communications, Inc.
             List the contract number of any                                        3221 Levittown Boulevard
                   government contract                                              Toa Baja, PR 00949




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Preferred Communication Systems, Incorporated

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)        21-11082
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Preferred Communication Systems, Incorporated

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

                               21-11082
 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Corporate Ownership Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 28, 2021                           X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Michael Scott
                                                                         Printed name

                                                                         President
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
